               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 1:14cr5-HSO-JCG-2


DONTRELLE DESHAUN SANFORD


DONTRELLE DESHAUN SANFORD


v.                                                   CIVIL NO. 1:18cv249-HSO


UNITED STATES OF AMERICA

                     FINAL JUDGMENT OF DISMISSAL

     BEFORE THE COURT is Defendant Dontrelle Deshaun Sanford’s Motion [79]

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody Pursuant

to 28 U.S.C. § 2255. For the reasons given in the Memorandum Opinion and Order

denying Defendant’s Motion [79] to Vacate, the Court hereby enters judgment,

pursuant to Federal Rule of Civil Procedure 58.

      ACCORDINGLY, IT IS, HEREBY ORDERED AND ADJUDGED that, this

case is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 22nd day of January, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
